 642DECISIONSOF NATIONALLABOR RELATIONS BOARDBeecher Ancillary Services,Inc.' and BeecherClinicalLaboratory Employees Association, Petitioner. Case7-RC-12813July 7, 1976DECISION ON REVIEWOn January 30, 1975, the Regional Director forRegion 7 issued a Decision and Direction of Electionin the above-entitled proceeding, in which he foundappropriate a unit of employees at the Employer'slaboratory including medical technologists, technolo-giststudent-trainees,registered technicians,andtechnical aides. Thereafter, in accordance with Sec-tion 102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, theEmployer filed a timely request for review of the Re-gional Director's decision on the grounds,inter aka,that in finding the technologists and student-traineesnot to be professional employees, he departed fromprecedent and made findings of fact which are clear-ly erroneous.The National Labor Relations Board by telegraph-ic order dated June 24, 1975, granted the request forreview solely with regard to the professional status ofmedical technologists and technologist student-train-ees and stayed the election pending the Decision onReview.The Board has considered the entire record in thiscase with respect to the issues under review andmakes the following findings:The Petitioner requests a broad unit of employeesat the Employer's Laboratory in Mt. Morris, Michi-gan, includingmedical technologists, technologiststudent-trainees, registered technicians, and techni-cal aides. The Regional Director found that none ofthe above-named employees were professional em-ployees and therefore approved the stipulated unit asbeing appropriate and ordered an election. The Em-ployer contends that the evidence does not supportthese findings. For the reasons advanced by the Re-gional Director, we disagree.Our concurring colleague argues that in findingthe technologist student-trainees to be employeeswithin the meaning of the Act, we are departing fromprecedent established inCedars-SinaiMedical Cen-ter,223 NLRB 251 (1976). We disagree. While it istrue that the student-trainees must complete a year ofclinical internship as a prerequisite to becoming tech-nologists, it is at this point that the similarities be-tween the student-trainees here and the interns inCedars-Sinai, supra,end. In our judgment, thestudent-trainees in this case are more akin to appren-tices than they are to students.The student-trainees work in several different de-partments of the laboratory: bacteriology, hematolo-gy, automated blood testing, chemistry, serology, andelectrophoresis.Under the guidance of a technolo-gist, their primary responsibility is to perform routinetests on samples of human blood, waste, and tissuessent to the laboratory by physicians to determine thepresence or absence of disease. In this task, theywork with special solutions and equipment, analyzethe results of tests, and compare the results with astandardized control before sending the results to thephysicians. The student-trainees do not work withpatients, have no direct contact with physicians, anddo not diagnose or prescribe treatment. In essence,the student-trainees are receiving on-the-job trainingunder the watchful eye of skilled workers.While the record shows that some of the student-trainees have left the laboratory following their firstyear of employment, it cannot be said that they haveleft by virtue of their "graduation." The record doesnot reflect any instance in which a student-traineeleft the laboratory in order to accept a medical tech-nologist position elsewhere. Rather, their departureswere occasioned by such factors as a decision to en-ter professional school or because a spouse was relo-cating. The laboratory administrator testified that itis hoped that the better student-trainees will continuetheir employment after the first year.In view of the above, while it is true that the indi-viduals in dispute are being trained to perform cer-tain routine tasks, they are not "students" acquiringan "education" as those terms are commonly under-stood, or as they were intended inCedars-Sinai, su-pra.Accordingly, we do not accept our concurringcolleague's accusation that our findings here are in-consistent with those made inCedars-Sinai, supra.The parties stipulated that should the medicaltechnologists be deemed to be technical employees,they should be included in an overall unit with thestudent-trainees. Since the record supports a findingthat both the medical technologists and the student-trainees are technical employees, we shall accept andapply the stipulation. Accordingly,It is hereby ordered that this proceeding be, and ithereby is, remanded to the Regional Director for thepurpose of conducting an election pursuant to hisDecision and Direction of Election, provided that thepayroll period for determining eligibility in this caseshall be that ending immediately before the date ofthisDecision on Review.'1The Employer's name appears as corrected at the hearing2 [Excelsiorfootnote omitted from publication ]225 NLRB No. 83 BEECHERANCILLARY SERVICES, INC.MEMBER FANNING, concurring:Iagree with the conclusion reached by my col-leagues in this case, but take the occasion to pointout what I consider to be an inconsistency betweenthemajority's inclusion of certain student-traineesperforming an internship to fulfill state requirementsfor licensing as technologists and theCedars-SinaiMedical Center 3majority holding that medical in-terns and resident doctors are not employees withinthe meaning of the Act.According to the majority opinion in the instantcase there are differences between the interns in-volved here and those found inCedars-Sinaiof sucha nature as to warrant finding the former employeesand the latter "students and, therefore, not employ-ees." To examine those differences, however, is tofind similarities: "Student-trainees work in severaldifferent departments;" they are "receiving on-the-job training under the watchful eye of skilled work-ers." "While . . . some of the student trainees haveleft the laboratory following their first year of em-ployment, it cannot be said that they have left byvirtue of their `graduation.' " °3Cedars-Sinai, supra643In point of fact,the only true differences betweenthe student-trainees of this case and the medical in-terns read out of theAct bymy colleagues is, astoday's decision unwittingly emphasizes, that the ex-cluded interns and resident doctors do not perform"routine"tasks but profound ones, do not work withinanimate objects but with people,do not"have nodirect contact with physicians" but are the physiciansthemselves.There is, simply,no significant difference betweenthe two groups,in terms of the Act's definition of"employee"and Congress' understanding of theterm.All the majority in this case has done is discussparticular differences in thetypeof work done byboth groups and, in the process, reveal that bothgroups do "work"for an employer by whom they arecompensated.Since this statement is, presumably, made by the majority to underscore"differences"between intern technologists and intern doctors, it should beread as indicating a majority contention that the latter group "graduates"upon completing the internship That is,however,simply not true As Iindicated in my dissent inCedars-Sinai,medical interns do not graduate, donot receive examinations,do not receive diplomas, and take no tests whilein their internship as, to use the majority'sphrase, "those terms are com-monly understood "